     Case 2:21-cv-00581-TLN-KJN Document 15 Filed 09/13/21 Page 1 of 2



 1   Matthew Becker, SBN 262816
     BECKER LAW PRACTICE
 2   333 University Ave #200
     Sacramento, CA 95825
 3   beckerlawpractice@gmail.com
     Ph. (916)591-5150
 4   Fx. (916)352-6299
     Attorney for Plaintiff:
 5   Eric Giannini
 6                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 7
     Eric Giannini,                       )
 8                                        )                     CASE NO. 2:21-cv-00581-TLN-KJN
                                          )
 9                      Plaintiff,        )
                                          )                     ORDER TO FILE SECOND
10                                        )                     AMENDED COMPLAINT AND TO
            vs.                           )                     PERMIT AN EXTENSION OF TIME
11                                        )                     FOR A RESPONSIVE PLEADING
     COUNTY OF SACRAMENTO,                )
12                                        )
     IVORY JONES, individual and official )
13   capacity,                            )
14   HALEY HALLARAN, individual and )
                                          )
     official capacity,                   )
15   DONNA FERTADO, individual and        )
     official capacity,                   )
16                                        )
     TARA ZIELENSKI, individual and       )
17   official capacity,                   )
     FRANCA UMEH, individual and          )
18                                        )
     official capacity,                   )
19   BALLAY KAMARA, individual and )
     official capacity,                   )
20                                        )
     STACI MORENO, individual and         )
21   official capacity,                   )
22   RICHARD HAMILTON, individual and ))
     official capacity,                   )
23   MICHAEL PIETREK, individual and )
     official capacity,                   )
24                                        )
     SHAWN ALLGEIER, individual and )
25   official capacity,                   )
                                          )
26   and DOES 1-60 inclusive,             )
                                          )
27                      Defendants.       )
28                                                    Page 1 of 2
                       Giannini v County of Sacramento et al. - Case No. 2:21-cv-00581-TLN-KJN
              ORDER for Filing of Second Amended Complaint and Extension of Time for a Responsive Pleading
     Case 2:21-cv-00581-TLN-KJN Document 15 Filed 09/13/21 Page 2 of 2


     Having read the stipulation between the parties for Plaintiff’s filing of a Second Amended
 1

 2   Complaint and to establish a time for responsive pleadings to be filed; Good cause has been

 3   shown and in order to ensure that the Court’s time is used efficiently, the Court ORDERS:

 4      1) Plaintiff is to file a SECOND AMENDED COMPLAINT not less than 3 days following
 5
            the filing of this ORDER
 6
        2) Defendants have 30 days following the filing of the SECOND AMENDED
 7
            COMPLAINT to file a responsive pleading.
 8

 9

10   IT IS SO ORDERED.

11   Dated: September 10, 2021
                                                                     Troy L. Nunley
12                                                                                       _ Judge
                                                                     United States District
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                     Page 2 of 2
                        Giannini v County of Sacramento et al. - Case No. 2:21-cv-00581-TLN-KJN
               ORDER for Filing of Second Amended Complaint and Extension of Time for a Responsive Pleading
